Citation Nr: 1613713	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-08 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973 and from May 1979 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and March 2011 of Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the Roanoke, Virginia RO. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in January 2016; a transcript is of record.  At that hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of records in both electronic repositories.

The Board notes that in January 2016, the Veteran filed a notice of disagreement (VA Form 21-0958), asserting that VA's February 2015 denial of his application to participate in a VA Vocational Rehabilitation Program was unwarranted.  However, records concerning the Veteran's application, including the referenced February 2015 denial, have not been associated with the claims file.  Accordingly, this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran asserts that the symptoms associated with his service-connected GERD have worsened since the last VA esophageal conditions examination, performed in March 2012.  See January 2016 Board Hearing Testimony.  Specifically, he asserts that he has increased discomfort, stomach pain and heartburn, burning, reflux, difficulty swallowing, impaired sleep, vomiting, and substernal right shoulder pain.  See id.  Accordingly, given that more than four years have passed since his last examination, and consideration his statements regarding an increase in severity of his GERD symptoms, a new VA examination is warranted to assess the current level of severity of the Veteran's service-connected GERD.  See 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).


Additionally, the Veteran asserts that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As the Veteran's TDIU claim is partly reliant upon the evaluations assigned his service-connected disabilities, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the claim for a higher rating for his GERD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Essentially, the RO/AMC's decision regarding the rating for his GERD may affect the outcome and procedural posture of the Veteran's TDIU claim.  As any potential increase in the rating assigned his service-connected GERD may affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. § 4.16(a) during portions of the appellate period, the Board finds the claim for TDIU is not yet ripe for adjudication and must be remanded to the RO/AMC for readjudication pending a decision concerning the rating for his service-connected GERD.  See 38 C.F.R. § 4.16(a) (2015).  See also Locklear v. Shinseki, 24 Vet. App. 311, 318, n. 2 (2011) (noting that the Veteran's award of a combined 100 percent schedular rating renders moot the issue of entitlement to a TDIU during that same period); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a combined 100 percent schedular rating was awarded for the same period).  But see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total (100 percent) rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  

Further, as concerning the Veteran's work history, he reported that since his retirement from active service in May 2009, he had sporadic, part time employment until July 2014, at which time he became employed full time.  See, e.g., January 2015 Board Hearing Transcript.  Moreover, although he reported that he has been employed on a full time basis since July 2014, he stated that he has difficulty performing the basic functions of his job as a result of his service-connected disabilities.  See id.  In this regard, the Board notes that while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, Subpart ii, 2.F.1.c., defines the term as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  It suggests a living wage."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard adduced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).
That being said, in order to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm, since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Here, service connection is currently in effect for a number of disabilities, including: sleep apnea (rated as noncompensable (0 percent) from June 1, 2009 to November 12, 2009, and 50 percent disabling from November 13, 2009 forward); right upper extremity radiculopathy (rated as 40 percent disabling from November 14, 2014 forward); posttraumatic stress disorder and attention deficit disorder with mixed anxiety and depressed features (rated as 10 percent disabling from June 1, 2009 to November 22, 2010, and 30 percent disabling from November 23, 2010 forward); left lower extremity peripheral neuropathy with foot drop and radiculopathy (rated as 20 percent disabling from June 1, 2009 forward); lumbosacral multilevel degenerative disc disease (rated as 10 percent disabling from June 1, 2009 to February 13, 2014, and 20 percent disabling from February 14, 2014 forward); cervical disc disease (intervertebral disc disease) with cervical protrusion (rated as 20 percent disabling from November 14, 2014 forward); degenerative arthritis of the right wrist (rated as 10 percent disabling from June 1, 2009 forward); right hip tendonitis (rated as 10 percent disabling from June 1, 2009 forward); left Achilles tendonitis with residual sprain (rated as 10 percent disabling from June 1, 2009 forward); right foot arthritis, fifth metatarsal and second tarsometatarsal joints (rated as 10 percent disabling from June 1, 2009 forward); tinnitus (rated as 10 percent disabling from June 1, 2009 forward); GERD (currently rated as 10 percent disabling from June 1, 2009 forward); scars of the scalp and neck (rated as 10 percent disabling from June 1, 2009 forward); right ulnar neuropathy (rated as 10 percent disabling from June 1, 2009 to November 14, 2014); right lower extremity peripheral neuropathy and radiculopathy (rated as 10 percent disabling from June 1, 2009 forward); bilateral pes planus and plantar fasciitis (rated as noncompensable from June 1, 2009 forward); tendonitis, status post left fourth toe fracture (rated as noncompensable from June 1, 2009 forward); right eye cataract (rated as noncompensable from June 1, 2009 forward); right eye temporal pannus and conjunctival scarring, status post pterygium (rated as noncompensable from June 1, 2009 forward); hypertension (rated as noncompensable from June 1, 2009 forward); bilateral spermatocele, status post right spermatocelectomy (rated as noncompensable from June 1, 2009 forward); hairy cell leukemia (rated as noncompensable from June 1, 2009 forward); onychomycosis and tinea corporis (rated as noncompensable from June 1, 2009 forward); and fractured coccyx (rated as noncompensable from March 16, 2011 forward).  


The Veteran's combined evaluation for compensation purposes is 80 percent from June 1, 2009 to November 12, 2009; 90 percent from November 13, 2009 to November 14, 2014, and 100 percent from November 14, 2014 forward.  See Locklear, 24 Vet. App. at 318, n. 2; Herlehy, 15 Vet. App. at 35; but see Bradley, 22 Vet. App. 280. 

In this case, despite numerous VA examinations adduced throughout the pendency of the Veteran's claim, none of the examination reports and opinions explicitly address in any level of detail the Veteran's level of education, prior work experience, or training.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (A claim for TDIU must consider the Veteran's educational and occupational history.); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, none of the medical opinions addressing his employability take into consideration the combined effect of his service connected disabilities on his ability to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 4.18, 4.19.  But see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).

What remains unclear, then, is the likelihood that the Veteran, at any point during the appellate period, could actually maintain work in a capacity that is within the confines of the limitations imposed by his service-connected disabilities, given his level of education, prior work experience and training, etc., and whether such an occupation could be considered substantially gainful employment as opposed to only marginal.

In this case, the Board finds that additional comment is required to assist in making this determination.  Accordingly, the Veteran should be provided a VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

Specifically, the examiner must determine whether the Veteran's service-connected disabilities (his sleep apnea; right upper extremity radiculopathy; posttraumatic stress disorder and attention deficit disorder with mixed anxiety and depressed features; left lower extremity peripheral neuropathy with foot drop and radiculopathy; lumbosacral multilevel degenerative disc disease; cervical disc disease with cervical protrusion; degenerative arthritis of the right wrist; right hip tendonitis; left Achilles tendonitis with residual sprain; right foot arthritis, fifth metatarsal and second tarsometatarsal joints; tinnitus; GERD; scars of the scalp and neck; right ulnar neuropathy; right lower extremity peripheral neuropathy and radiculopathy; bilateral pes planus and plantar fasciitis; tendonitis, status post left fourth toe fracture; right eye cataract; right eye temporal pannus and conjunctival scarring, status post pterygium; hypertension; bilateral spermatocele, status post right spermatocelectomy; hairy cell leukemia; onychomycosis and tinea corporis; and fractured coccyx) preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating that the Board cannot deny the Veteran's claim for a TDIU without producing evidence that the Veteran is capable of performing work that is substantially gainful, rather than marginal).

Furthermore, as noted in the introduction above, the record indicates that the Veteran applied for VA vocational rehabilitation benefits; however, it does not appear that any vocational rehabilitations records have, as yet, been associated with the claims folder.  As such records are potentially relevant to the issue of entitlement to a TDIU, on remand, these records should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2014) and 38 C.F.R. § 3.159(c)(2) (2015) (regarding VA's duty to assist in obtaining records in the custody of a Federal department or Agency); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent outstanding VA treatment records and associate them with the electronic claims file.

2.  Obtain and associate with the claims file all records pertaining to the Veteran's application for participation in VA's Vocational Rehabilitation program.

3.  Upon receipt of all additional records, schedule the Veteran for appropriate VA digestive systems examinations to determine the current nature and level of severity of his GERD.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examination must include thorough documentation of the Veteran's current complaints and reported symptomatology.

If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4.  Also, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.  

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., sleep apnea; right upper extremity radiculopathy; PTSD and attention deficit disorder with mixed anxiety and depressed features; left lower extremity peripheral neuropathy with foot drop and radiculopathy; lumbosacral multilevel degenerative disc disease; cervical disc disease with cervical protrusion; degenerative arthritis of the right wrist; right hip tendonitis; left Achilles tendonitis with residual sprain; right foot arthritis, fifth metatarsal and second tarsometatarsal joints; tinnitus; GERD; scars of the scalp and neck; right ulnar neuropathy; right lower extremity peripheral neuropathy and radiculopathy; bilateral pes planus and plantar fasciitis; tendonitis, status post left fourth toe fracture; right eye cataract; right eye temporal pannus and conjunctival scarring, status post pterygium; hypertension; bilateral spermatocele, status post right spermatocelectomy; hairy cell leukemia; onychomycosis and tinea corporis; and fractured coccyx) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


6.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claim on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


